Mr. Justice Gordon
delivered the opinion of the court, January 5th 1880. .
On the 21st of February 1866, when the Crane judgment was entered, it became a lien on the legal estate of Ellis which he held by virtue of his articles with Howe and Wilson, and upon the equity of Howe. When, therefore, Hannah bought Wilson’s interest in the property he took subject to the Crane judgment to the extent of the purchase-money due from Wilson to Ellis — some $3000. Hannah paid this money to Ellis, and entitled himself to a deed from Ellis, which, however, was never executed, probably because of the encumbrance above mentioned. Then, at the time of the sheriff’s sale, matters stood thus: Ellis, having extinguished Howe’s interest, owned one-half of the property and Hannah owned the other half; both shares being subject to the lien, as above stated. The1 utmost, therefore, that the purchaser could take by virtue of the sheriff’s sale was the fee in one-half of the premises and the legal estate in the other half. By virtue of this legal title he could enforce the payment, or rather repayment of the purchase-money from Hannah, but his right of possession extended only to one-half of the property. Wilson bought Hannah’s interest by articles of agreement dated March 17th 1870, agreeing to pay him, therefore, the sum of $2500 in five payments. Thus, Hannah, in turn, stood as vendor of Wilson and could have enforced payment by ejectment. I suppose it will not be doubted but that had any one but Thorp, in whom was the legal title, bought Wilson’s interest, he would have been liable for the purchase-money due Hannah, and that payment might have been enforced as above stated. But why was Thorp, after his purchase of Wilson’s interest, in a better position ? As owner of the legal title, he was not entitled to the possession of Hannah’s half that he obtained through Wilson, and in order to hold it against Hannah he must pay as Wilson had agreed to pay. The only difficulty in the way of thus enforcing this agreement against Thorp is, if he, by virtue of the sheriff’s sale, was entitled to that interest in the property which was bound by the lien of the Crane judgment, then he had some $3000 of the original agreement between Ellis and Wilson which he might recover against the amount due on *351the Hannah articles, and as he could thus more than cover that amount, an action against him would be fruitless.
After all then, the main and perhaps the only question of the case is, what did Thorp acquire by the sheriff’s sale ? The answer to this is, if we take the plaintiff’s offer, as we are bound to do, as proved, nothing more than Ellis’s interest, the fee in one-half of the property and the bare legal title at most in the other half. He caused notice to be given at the sheriff’s sale that what was to be sold was the one undivided half part of the Red Mill property, that the other half belonged to Robert Hannah. Under this notice'’ the sale was made, for it was repeated by the sheriff, and under and subject to that notice he bought. By it of course Hannah was thrown out; it left him no interest to protect, and hence he would give no further attention to the sale. Moreover, in this manner Thorp got the property for less than the value of the Hannah equity, and if he holds that equity he gets the other half for nothing. But to permit him now to enjoy the benefit of that equity, would be to permit him to commit a gross fraud upon the rights of Hannah. It is indeed not controverted that the sheriff’s sale would, of itself, have vested in Thorp whatever was covered by the Crane judgment, the limitation or restriction of the effect of that sale arises from Thorp’s own act, and by that act he is bound.
It would not do to allow a purchaser to control an official sale, make what representations he pleased, in order to cheapen the property, and then, after he has obtained the property, on his own terms and at his own price, permit him to shelter himself from his own fraud under the technical rules applicable to such sale. Legal rules and precepts were not intended to furnish skulking places for fraud, and he who buys property, at an official sale, through a trick or misrepresentation, must not expect to hold it through the help of the courts: Buchanan v. Moore, 13 S. & R. 304; Miller v. Miller, 10 P. F. Smith 16; McCaskey v. Graff, 11 Harris 321; Walter v. Gernant, 1 Id. 315.
It is more than probable that Thorp intended nothing wrong when he made, or caused to be made, the representations at the sheriff’s sale; no doubt he thought the levy included only the one-half of the property, and that the sale should be limited to that. But none the less did those representations cheapen the property; none the less was he benefited thereby, and none the less was Hannah thrown off his guard. If then we regard him as innocent of any evil intention,'nevertheless as the question will then be one of a loss between two innocent persons, that loss must fall upon him who occasioned it. Furthermore, Thorp loses nothing, since he got all he bargained for, and however innocent he may have been, when he caused the representations to be made, his effort now to turn *352them to his own profit, to the detriment of Hannah’s estate is fraudulent: Kelly v. Abers, 16 S. & R. 281.
The foregoing sustains the plaintiff’s second, tenth, eleventh and thirteenth assignments of error. We observe nothing else requiring correction. Of course, if the Crane judgment was satisfied at the time Thorp bought, and he knew of that fact, the sale was worthless and he took nothing thereby; but as we understand the oourt’s ruling, the plaintiffs were permitted to show this if they could; if so, they have nothing of which to complain in this particular. We may further remark that, as this was an ejectment for the purpose of enforcing the payment of purchase-moitey, it was well brought by the administrators.
The judgment is reversed and a new venire ordered.